Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.931 Filed 12/11/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 11-20534

Gary Kliebert,                                      Sean F. Cox
                                             United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Gary Kliebert (“Defendant”) was convicted of a child

pornography offense and was sentenced to a term of 20 years of imprisonment. The matter is

before the Court on Defendant’s Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus pandemic

(“COVID-19”) and asks the Court to allow Defendant to serve the remainder of his sentence at

home. The Court concludes that a hearing is not warranted and orders that the motion will be

decided based upon the briefs. As explained below, the Court shall DENY the motion.

                                        BACKGROUND

       In this criminal case, Defendant pleaded guilty to Receipt of Child Pornography, in

violation of 18 U.S.C. § 2252A(a)(2). This Court sentenced Defendant to a term of 20 years of

imprisonment. (See ECF No. 21, Judgment).

       This Court imposed sentence upon Defendant on March 9, 2012. Before doing

so, this Court carefully considered the applicable § 3553(a) factors as they relate to Defendant

and discussed them on the record:
               On October 12th of last year, 2011, you pled guilty to Count One, receipt
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.932 Filed 12/11/20 Page 2 of 10




      of child pornography. And at that time you told me that from on or about March
      19, 2010 through and including March 17, 2011 that you used the internet to
      download and collect images of child sexually abusive materials, specifically
      images and videos of real children engaged in inappropriate exhibition of genitals
      or pubic area, and also engaged in sexually explicit conduct, and that you had
      received and collected over a million images and videos of child pornography.
         We learned through the presentence report that the Italian state police, their
      pedophilia operation, investigated certain leads and shared these leads with the
      Department of Homeland Security. And in April of 2010, Homeland Security
      agents obtained and executed a federal search warrant on a child pornography
      website which was called -- or a cite, words to the effect of liberal morality.com.
              Evidence obtained from that website included web access to logs tracking
      activity. Subsequent investigation in August 2010 led to your address, an internet
      protocol registered to Martha Kliebert as a possible source of child
      pornography.
              Further investigation and surveillance of the home resulted in March of 2011 the
      Homeland Security agents executing a search warrant. You weren’t there. They
      obtained your consent and arranged for your return to the home.
              You subsequently consented to be interviewed by the agents. And you
      told them that you frequently downloaded child pornography and led the agents to
      a hidden location underneath a trap door in your basement where you had stored
      two laptop computers, an external hard drive, a wireless router, money and letters.
              And you told the agents that you had been looking at child pornography
      for approximately eight years and it got worse after you retired. You told the
      agents that you viewed child pornography involving children as young as three or
      four years of age, that you were -- that your preference was for children 13 to 14.
      And further investigation of -- forensic investigation of one laptop computer
      revealed 334 images of child pornography and very, very troubling images of
      child pornography involving bestiality, images of child pornography involving
      bondage, and as we know through information received, children being tortured,
      again a videotape of children involved in acts with animals; very, very disturbing
      and troubling.
              I can’t describe the term right now, what you would call this material that
      was recovered by the agents. And again, this is videos of children being tortured,
      children being forced to engage in certain sexual acts with animals, incredibly
      troubling, disgusting material.
              And I’m not sure -- I guess the amount of materials was over 870,000, but
      I am not sure that all of the amount of materials has actually been accounted for.
      Coupled with this -- and I’m not going to focus on this because this is not the
      nature of the case, but it is related. Relevant conduct is these acts of molesting
      your niece; troubling, troubling behavior. Multiple acts of molesting your niece
      over a period of time.
              So I’ve considered again -- the purpose of the sentence is that the Court
      will impose a sentence -- under 18 U.S.C. Section 3553(a), the Court will impose

                                              2
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.933 Filed 12/11/20 Page 3 of 10




      a sentence sufficient but not greater than necessary to comply with the purposes
      set forth in the statute.
              And of course the Court has considered the nature and circumstances of
      this offense which I have just done so and put on the record here; very, very
      troubling, disturbing, disgusting circumstances involving this offense. Troubling.
      Again, I keep saying the word "troubling," acts that have been perpetrated on real
      children, real children. And I’m going to discuss these acts with the children later
      on in the course of imposing the sentence that I’m going to impose upon you right
      now.
              I’ve considered your history and your characteristics. You’re 62. Your
      parents were married. You are one of nine children. You assert that you and your
      sisters were the victims of sexual abuse, yet your sister in her tatement, which is
      part of the materials provided to me, states that she does not believe you are or
      were the victim of sexual abuse. She was, but she does not believe that you were.
             You’ve had a long marriage. Your wife is a successful individual. You’re
      a successful individual. You have a master’s degree. Your wife is a director of
      special education for a school district. Your two children have done well. So I
      have considered your history, your characteristics.
              I further note that you have obvious mental health issues and you don’t
      appear to have any substance abuse issues. Again, you are very well educated.
      You’ve had a successful career as an educator. So I have considered your history
      and your characteristics in the sentence that I am going to impose.
              I’ve considered the need for the sentence imposed to reflect the
      seriousness of the offense. And in my mind, this is a very, very serious,
      disturbing offense that has serious consequences for our community, our society.

              I’ve considered the need for the sentence imposed to promote respect for
      the law, and again, promote -- provide just punishment for this offense. And
      again, my purpose is to provide just punishment for this offense.
              I’ve considered the need for the sentence imposed to afford adequate
      deterrence to criminal conduct and to protect the public from further crimes by
      you. And I view you as being a threat to the public, a continuing threat to the
      public, in particular, young children.
              I’ve considered the need to provide you with needed educational or
      vocational training, medical care or other correctional treatment in the most
      effective manner. And I will deal with that issue later on in this actual sentence
      that I do impose upon you.
              I’ve considered the kinds of sentences available. There is a mandatory
      minimum of five years. The max is 20 years. The guidelines, which are, of
      course, advisory, are 16 months to 210 months.
              I note that Mr. Rabaut has requested a variance to eight years. And I do
      note that the government is requesting an in-guideline sentence of 17 years.
      Probation is not an option. So I have considered the kinds of sentences available
      and the sentencing range established for this conviction.

                                               3
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.934 Filed 12/11/20 Page 4 of 10




                And I have considered all the sentences -- excuse me, all the factors under
       18 U.S.C. Section 3553(a) in imposing the sentence that I’m going to impose
       upon you shortly.
            Now, I would like to note that I don’t think you’ve been entirely candid
       during the course of this occurrence, and by “occurrence,” I mean, the time of
       your arrest. You minimized, had covered what had happened to your niece.
       Finally, you've been forthcoming.
                You also created some sort of -- or assert that somehow you may be a
       sympathetic figure person because of abuse that occurred to you in the past,
       which again has been thrown into question by your sister’s statement that has
       been provided to all of us, that you were not the victim of abuse as a child, that
       she and your other sisters were, but not you and your brother.
                Now, there’s this myth amongst the individuals that receive this
       pornography and members of the public that somehow there’s no victim, no one
       is hurt by looking at these materials. And that is such a fallacy. And that belief
       is just so wrong and it’s in and of itself an injustice to the children that are viewed
       by individuals like you.
                I just want to highlight some of the information contained in the different
       letters that I have received. And these are from mothers and fathers of children
       that you watched being tortured, raped and forced to perform acts with animals.
       These are again, the letters from the mothers and the fathers, in fact, the children
       victims as well that I am going to – that I would like to make part of this record,
       because I think it’s an important part of this case and the victims in this case, who
       too often have no voice.


(ECF No. 24, Sentencing Transcript at 28 to 45). This Court then read from various victim

impact statements before imposing its sentence. While the Court will not restate them all here,

the Court one in particular bears re-stating:

       And this is -- and you watched the Vicky series apparently, and this is from one of
       the real individuals, real children that were used in the Vicky series.

                       “My name is blank. I’m 19 years old and living every day
               with the horrible knowledge that someone somewhere is watching
               the most terrifying moments of my life and taking
               grotesque pleasure in them.
                       I am the victim of the worst kind of exploitation, child
               porn. Unlike other forms of exploitation, this one is never ending.
               Every day people are trading and sharing videos of me as a little
               girl being raped in the most sadistic ways. They don’t know me,
               but they       have seen every part of me. They are being

                                                  4
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.935 Filed 12/11/20 Page 5 of 10




                  entertained by my shame and pain.
                          I had no idea the Vicky series, the child porn series taken of
                  me, had been circulated at all until I was 17. My world came
                  crashing down that day, and now, two years later, not much has
                  changed. I wonder if the people I know have seen these images. I
                  wonder if the men I pass in the grocery store have seen them,
                  because the most intimate parts of me are being viewed by
                  thousands of strangers and traded around. I feel out of control.
                  What are they doing when they watch those videos anyway? They
                  are gaining sexual gratification from images of me at ages ten and
                  eleven.
                           Some nights I have cried myself to sleep thinking of
                  strangers somewhere staring at the computer with images of a
                  naked me on the screen. I have nightmares about it. My
                  paranoia is not without just cause. Some of these perverts have
                  tried to contact me. I will never be able to control over who sees
                  me being raped as a child. It’s all out there for the world to see
                  and it can never be removed from the internet.
                           I only ask that those who have exploited me be brought to justice
                  to hopefully deter some others from following the same, and lessening my
                  shame.”

(Id. at 41-42).

        Defendant is now serving his sentence, which he began serving on April 12, 2012. He is

currently being housed at FCI Milan. His projected release date is March 23, 2029.

        On October 6, 2020, Defendant filed a pro se Motion for Compassionate Release,

claiming that he is at risk of the more severe complications from COVID-19, if he were to

contract the virus, due to his age and health conditions. (ECF No. 57). Defendant is 71 years old

and has chronic kidney disease. Defendant also asserts that his “medical condition is

complicated by a history of smoking (14 years), anxiety and depression,” as well as PTSD he

claims to have incurred from unspecified “childhood trauma.” (Id. at 8).

        The Government agrees that Defendant has exhausted his administrative remedies but

opposes the motion on the merits. It argues that even if Defendant has established that his age


                                                  5
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.936 Filed 12/11/20 Page 6 of 10




and kidney disease constitute extraordinary and compelling circumstances in light of the

pandemic, his motion should nevertheless be denied. The Government notes that Defendant has

already contracted COVID-19, and experienced no symptoms. It also contends that Defendant

still poses a danger to the community and contends that Defendant’s “dangerousness is

compounded by the fact that he has not participated in sex offender treatment while in prison.”

(ECF No. 60 at 25). The BOP records filed by the Government reflect that Defendant was

offered such treatment while incarcerated but declined it. (ECF No. 61). The Government also

argues that Defendant’s motion should be denied because a consideration of the § 3553(a)

factors weighs against his release.

                                           ANALYSIS

       “The ‘compassionate release’ provision of 18 U.S.C. § 3582 allows district courts to

reduce the sentences of incarcerated persons in ‘extraordinary and compelling’ circumstances.

18 U.S.C. § 3582(c)(1)(A).” United States v. Jones, __ F.3d __, 2020 WL 6817488 at *1 (6th

Cir. Nov. 20, 2020).

       “An imprisoned person may file a motion for compassionate release after (1) exhausting

the BOP’s administrative process; or (2) thirty days after the warden received the compassionate

release request – whichever is earlier.” Id. at *4. Here, it is undisputed that Defendant

exhausted his administrative remedies, and therefore, the Court may consider Defendant’s

motion.

       The United States Court of Appeals for the Sixth Circuit has recently held that sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry. “The three-step

§ 3582(c)(1)(A) test is as follows. At step one, a court must ‘find[]’ whether ‘extraordinary and


                                                 6
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.937 Filed 12/11/20 Page 7 of 10




compelling reasons warrant’ a sentence reduction. 18 U.S.C. § 3582(c)(1(A)(I).1” Jones, supra,

at *6.

         “At step two, a court must ‘find[]’ whether ‘such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. (quoting

3582(c)(1)(A)) (emphasis added). “The Commission’s policy statement on compassionate

release resides in U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018).” Id. “Thus, if § 1B1.13 is

still ‘applicable,’ courts must ‘follow the Commissions’s instructions in [§ 1B1.13] to determine

the prisoner’s eligibility for a sentence modification and the extent of the reduction authorized.’”

Jones, supra (citing Dillon, supra). The Sixth Circuit held in Jones that § 1B1.13 does not apply

“to cases where an imprisoned person files a motion for compassionate release.” Jones, supra, at

* 7. That means that, ‘[u]ntil the Sentencing Commission updates § 1B.13 to reflect the First

Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned

person files a § 3582(c)(1)(A) motion.” Id. Because Defendant’s compassionate release motion

was filed by an incarcerated person, this Court “may skip step two of the § 3582(c)(1)(A) inquiry

and ha[s] full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement in § 1B1.13.” Jones, supra, at * 9.

         “At step three, ‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction authorized by [steps one and two]

is warranted in whole or in part under the particular circumstances of the case.’” Jones, supra, at

* 7 (citing Dillon v. United States, 560 U.S. 817, 827 (2010)).


         1
          Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).

                                                  7
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.938 Filed 12/11/20 Page 8 of 10




       This Court agrees with other courts that have concluded that the COVID-19 pandemic

alone does not justify compassionate release to prisoners. See, e.g., United States v. Shah, No.

16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether

COVID-19 will spread through Defendant’s detention facility ..., whether Defendant will

contract COVID-19, and whether he will develop serious complications, does not justify the

extreme remedy of compassionate release.”); see also United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release[.]”).

       Here, however, Defendant has stated more than a general concern about contracting the

virus. Defendant contends that his age (71) and his kidney disease place him at increased risk

for the more severe complications from the virus. But as the Government notes, Defendant has

already contracted the virus and was fortunate in that he experienced no symptoms. The Court

concludes that Defendant’s assertion that he may contact the virus a second time, and may fare

worse if that were to occur, is too speculative to constitute extraordinary and compelling

circumstances. Thus, the Court concludes that Defendant has not established any extraordinary

or compelling circumstances that warrant his release.

       This Court further concludes, as a matter of its discretion, that consideration of the §

3553(a) factors weighs against granting compassionate release in this particular case in any

event. See United States v. Ruffin, 978 F.3d 1000, 1001 (6th Cir. Oct. 26, 2020) (Noting the

“statute leaves district courts with discretion to deny relief under a balancing of the sentencing

factors in 18 U.S.C. § 3553(a).”).

       As this Court noted on the record at Defendant’s sentencing, the offense in this case was


                                                 8
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.939 Filed 12/11/20 Page 9 of 10




a very serious and disturbing offense. Defendant received and collected more than 870,000

images and videos of child pornography. Images of real children. Defendant’s collection

included images of children being raped, being tortured, and being forced to engage in bestiality.

The child pornography received and collected by Defendant included images of toddlers as

young as three or four years old. This Court cannot emphasize enough the monestrous nature,

the indescribably reprehensible nature, of the images received and collected by Defendant.

       As this Court explained at sentencing, there is a serious need for a lengthy sentence in

this case in order to deter others from engaging in this conduct, conduct that causes lifelong

damage to the victims, as illustrated by the victim impact statements this Court read into the

record during sentencing.

       Defendant acknowledged, during his sentencing, that he had sexually abused his niece

and apologized for the damage he inflicted upon her. (Sentencing Hrg. Tr., ECF No. 24, at 25).

In his pending motion, however, Defendant now falsely claims that he has “no history of contact

with minors.” (ECF No. 57 at 19).

       Defendant’s statements during sentencing about doing all that he can do to receive

treatment (Id. at 26-28, “I have been in intense therapy for the last year” and “I’m not done yet.

I’m not done yet by a long shot,” but “I have committed my entire life to getting better . . . I’m

willing to do whatever I can . . . I will continue to be committed in that respect.”) also proved to

be disingenuous. Defendant was offered, but declined, sex offender treatment while

incarcerated. (ECF No. 61).

       Releasing Defendant now, after having served less than half of his sentence, would not

reflect the seriousness of his offense, promote respect for the law, or deter others from engaging


                                                 9
Case 2:11-cr-20534-SFC-MKM ECF No. 68, PageID.940 Filed 12/11/20 Page 10 of 10




in similar conduct.

       In sum, consideration of the § 3553(a) factors, including Defendant’s history and

characteristics, seriousness of the offense, promoting respect for the law, and providing just

punishment weigh against Defendant’s request for compassionate release. This Court concludes

that Defendant is not an appropriate candidate for the extraordinary remedy of compassionate

release.

                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: December 11, 2020




                                                10
